This is a case appealed from the district court of Pontotoc county. Judgment was rendered on the 24th day of March, 1924. On the 27th day of September, 1924, plaintiff filed a motion to set the judgment aside for fraud, the time having expired in which to perfect an appeal. On the same day the court made an order staying proceedings to enforce the judgment until the motion was heard. Defendant in error appeared specially and moved the court to strike the motion on the ground that under section 812, Comp. Stats. 1921, the proceedings should have been by petition duly verified, setting forth the judgment and defense to the action and the issuance and service of summons. On the 16th day of December, 1924, motion to strike was sustained. Motion for a new trial was overruled, and the plaintiffs in error excepted and gave notice of appeal. The motion to set aside the judgment sets forth no defense to the action, *Page 63 
does not set up the judgment, and no summons was issued or served. The trial court found, among other things, that the motion was not filed in good faith, but purely for delay. This appeal is clearly frivolous and for delay, as no possible relief can be granted under the motion.
The appeal is dismissed.